 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTHONY WILLIAMS,                  Case No. CV 19-1775 DMG (SS)

12                   Petitioner,        ORDER ACCEPTING FINDINGS,

13        v.                            CONCLUSIONS AND RECOMMENDATIONS

14   UNITED STATES OF AMERICA,          OF UNITED STATES MAGISTRATE

15                   Respondent.        JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, the pertinent records and files herein, and the Report

19   and Recommendation of the United States Magistrate Judge.   The time

20   for filing Objections to the Report and Recommendation has passed

21   and no Objections have been received.       Accordingly, the Court

22   accepts and adopts the findings, conclusions and recommendations

23   of the Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
 1           IT IS ORDERED that Judgment shall be entered dismissing this
 2   action as moot.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order    and   the   Judgment   herein       on   Petitioner   and   counsel   for
 6   Respondent.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   DATED:    December 26, 2019
11                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
